Citation Nr: 0908575	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-32 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a compensable rating for a left medial 
malleolus fracture.

3.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder.

4.  Entitlement to a rating in excess of 20 percent for low 
back strain for the period from October 24, 2003, to November 
11, 2003.

5.  Entitlement to a rating in excess of 40 percent for low 
back strain for the period from November 12, 2003.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had verified active duty from May 1976 to April 
1991.  It appears he also had prior active service between 
May 1969 and May 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, awarded 
service connection for bilateral sensorineural hearing loss 
with a noncompensable rating effective November 12, 2003.  
The same decision also continued a noncompensable rating for 
the left ankle and 20 percent ratings for the service 
disabilities involving a low back strain and the left knee.  

This matter is also on appeal from a September 2006 rating 
decision by the Buffalo, New York, RO, which denied 
entitlement to TDIU.  

During the pendency of the appeal, jurisdiction was 
transferred to the Buffalo RO.  The claims on appeal have 
been recharacterized as they appear on the cover page of the 
instant decision.

In an August 2007 rating decision, the RO awarded an 
increased 40 percent rating for the Veteran's low back 
strain, effective November 12, 2003.  As the maximum benefit 
was not awarded and the increase was not made effective from 
the date of claim, the Veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, 
in a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

The Veteran requested a personal hearing to be held before 
the Board at his local RO.  See VA Form 9 dated in September 
2005.  The Veteran subsequently withdrew his request in May 
2007.  As such, there are no outstanding hearing requests of 
record.
  
For the reasons set forth below, the issue of entitlement to 
TDIU will be REMANDED for additional development and for 
submission to the VA Director, Compensation and Pension 
Service for extra-schedular consideration.  See 
38 C.F.R. § 4.16(b) (2008).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  From the award of service connection, at worst the 
Veteran's bilateral hearing loss has been productive of 
disability found at no more than a Level II designation in 
the right ear and a Level II designation in the left ear, 
resulting in a noncompensable rating under 38 C.F.R. § 4.85, 
Table VII.  

3.  Disability due to the left medial malleolus fracture has 
not been productive of ankylosis, malunion, or limitation of 
full range of motion that approaches a moderate level upon 
objective demonstration.

4.  The left knee disability is productive of no more than 
slight instability and DJD with painful motion that does not 
limit flexion to a point less than 60 degrees or extension to 
a point more than 5 degrees. 

5.  For the period from October 24, 2003, to November 11, 
2003, disability due to low back strain is likely manifested 
by forward flexion of the thoracolumbar spine to 30 degrees 
or less, without unfavorable ankylosis of the entire spine.  

6.  For the period from November 12, 2003, disability due to 
low back strain has not been productive of unfavorable 
ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Tables VI -VII (2008).

2.  The criteria for a compensable rating for a left medial 
malleolus fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5003, 5270-5274 (2008).  

3.  The criteria for an evaluation in excess of 20 percent 
for a left knee disorder (based on a function of a 10 percent 
rating for arthritis with noncompensable loss in full range 
of motion, and 10 percent rating for slight instability) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 5256-5263 
(2008).

4.  The criteria for a 40 percent rating, and no higher, for 
low back strain have been met for the period from October 24, 
2003, to November 11, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 
5010, 5235-5243 (2008).  

5.  The criteria for a rating in excess of 40 percent for low 
back strain have not been met for the period from November 
12, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5010, 5235-
5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims in   correspondence sent to the Veteran 
in January 2004.  Additional letters were sent to the Veteran 
in June 2004, October 2005, February 2006, and December 2007.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  

The Board would note that the claim for an increased rating 
for bilateral hearing loss arises from the Veteran's 
disagreement with the initial noncompensable disability 
evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board would note, 
however, that additional VCAA letters were issued to the 
Veteran in June 2004, October 2005, February 2006, and 
December 2007, which notified him to submit evidence showing 
that his service connected disability had increased in 
severity.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) dealing with notice required in 
claims for increased ratings.  A letter was sent to the 
Veteran in May 2007, which met the requirements of Vazquez-
Flores.  Specifically, he was notified of the applicable 
rating criteria for the service connected disabilities on 
appeal.  Depending on the disability involved, the criteria 
from zero percent to 100 percent were set forth.  Thereafter, 
the Veteran indicated in May 2008 and June 2008 that he had 
no additional evidence to submit in support of his claims.  
As statements from the Veteran indicate awareness of the 
evidence necessary to substantiate the claims for higher 
evaluations and the aforementioned letter, no further 
analysis as to the adequacy of the notice in that regard is 
necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service medical records, post service private and 
VA medical records, reports of VA examination, and records 
from the Social Security Administration (SSA).  The Veteran 
has not identified any other evidence which has not been 
obtained.

The Board notes that SSA indicated that medical records 
utilized in awarding disability compensation benefits to the 
Veteran were not available.  The RO made a formal finding 
with regard to their unavailability in April 2008.  As such, 
any further efforts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

General Criteria Involving Claims for Higher Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A.	Bilateral Hearing Loss

Historically, in initiating the instant appeal, the Veteran 
disagreed with the March 2004 rating decision, which awarded 
service connection for bilateral hearing loss and assigned a 
noncompensable rating effective November 2003.  As such, the 
severity of the disability at issue is to be considered over 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the Veteran's 
bilateral hearing loss more closely approximates the criteria 
for the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 
4.7; see Fenderson, 12 Vet. App. at 126.  In this regard, a 
November 2003 audiogram contained pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
55
60
LEFT
30
30
40
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Veteran's right ear 
manifested an average puretone threshold of 43 decibels and 
96 percent of speech discrimination, resulting in a Level I 
designation under Table VI.  38 C.F.R. § 4.85.  The Veteran's 
left ear manifested an average puretone threshold of 48 
decibels and 100 percent of speech discrimination, resulting 
in a Level I designation under Table VI.  See 38 C.F.R. 
§ 4.85(f).  Together, a Level I and Level I designation 
results in a zero percent rating under 38 C.F.R. § 4.85, 
Table VII, and there is no basis for a higher rating based on 
these test results.  

Upon VA examination in February 2004, pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
55
60
LEFT
30
30
40
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Veteran's right ear 
manifested an average puretone threshold of 44 decibels and 
96 percent of speech discrimination, resulting in a Level II 
designation under Table VI.  38 C.F.R. § 4.85.  The Veteran's 
left ear manifested an average puretone threshold of 45 
decibels (rounding up to the next decibel) and 96 percent of 
speech discrimination, resulting in a Level I designation 
under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level 
I and Level I designation results in a zero percent rating 
under 38 C.F.R. § 4.85, Table VII, and there is no basis for 
a higher rating based on these test results.  

Upon VA examination in August 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
50
LEFT
30
30
30
40
45

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 86 percent in the left ear.  
Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Veteran's right ear 
manifested an average puretone threshold of 35 decibels and 
90 percent of speech discrimination, resulting in a Level II 
designation under Table VI.  38 C.F.R. § 4.85.  The Veteran's 
left ear manifested an average puretone threshold of 36 
decibels and 86 percent of speech discrimination, resulting 
in a Level II designation under Table VI.  See 38 C.F.R. 
§ 4.85(f).  Together, a Level II and Level II designation 
results in a zero percent rating, under 38 C.F.R. § 4.85, 
Table VII, and there is no basis for a higher rating based on 
these test results.  

At no time has any objective test shown hearing loss of such 
severity as to warrant a compensable rating under the 
criteria for rating standard pattern hearing loss.  The Board 
has considered whether the Veteran's hearing loss fell into 
one of the exceptional patterns that would allow for 
employment of a different Table.  The Veteran's bilateral 
sensorineural hearing loss, however, did not fall, for either 
ear, under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels at each threshold or more at any time.  
Similarly, it did not fall under the exceptional patterns of 
hearing loss contemplated under 38 C.F.R. § 4.86(b); while 
the puretone threshold was 30 decibels or less at 1000 Hertz 
bilaterally in 2004 and 2007 and only in the left in 2003, it 
was not 70 decibels or more at 2000 Hertz in either ear at 
any time.  38 C.F.R. § 4.86(b).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable evaluation for bilateral sensorineural hearing 
loss which has been assigned.  See Fenderson, 12 Vet. App. at 
126.  Should the Veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



Rating Criteria for Disabilities of the Musculoskeletal 
System

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

       B.  Left Medial Malleolus

The Veteran contends that a compensable evaluation is 
warranted for his left ankle disability.  As the Veteran's 
specific disability is not provided for in the rating 
criteria, his left ankle disability has been rated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under this code section, a 10 percent rating is assigned for 
moderate limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a.  A 20 percent is assigned for marked limitation of 
motion of the ankle.  Id.   In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Having carefully considered the Veteran's claim in light of 
the evidence of record, as well as the applicable law and 
regulation, the Board finds that the currently assigned 
noncompensable rating is appropriate and no higher evaluation 
is warranted at this time, to include "staged" ratings.  
38 C.F.R. § 4.7; See Hart, supra.

In this regard, upon VA examination in February 2004, the 
Veteran only complained of occasional left ankle pain.  There 
was some numbness over the side of the left foot.  He denied 
any restrictions because of the left ankle disability.  He 
also denied swelling and unusual pain.  Physical examination 
of the left ankle showed no swelling or redness.  There was 
full range of motion.  Neutral position was at 90 degrees, 
dorsiflexion to 20 degrees, and plantar flexion to 45 
degrees.  There was no pain with varus or valgus angulation.  
There was no weakness of the joint.  X-rays showed some 
degenerative joint disease (DJD) at the medial joint.

VA outpatient treatment records dated between 2003 and 2006 
were negative for complaints referable to the left ankle.  
Private medical records were similarly negative.

Upon VA examination in August 2007, the Veteran denied ankle 
pain or limited motion.  He also denied flare-ups, use of any 
medications, or being under any current treatment for the 
ankle.  He denied the use of assistive devices.  Physical 
examination showed dorsiflexion to 20 degrees and plantar 
flexion to 40 degrees.  Eversion and inversion were intact.  
There was no pain on palpation.  There was no pain on range 
of motion or deformity of the ankle.  There was no limitation 
following repetitive use.  

The Board considered the findings of DJD of the medial joint 
noted in 2004; however, painful limitation of motion of the 
ankle has not been objectively demonstrated so as to warrant 
a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  As delineated above, while he endorsed occasional pain 
in 2004, he denied "unusual" pain.  Thereafter, has 
repeatedly denied pain in the left ankle.  Range of motion 
testing has repeatedly been without pain.  

The Board also considered rating the Veteran's left ankle 
disability under other applicable rating criteria, but there 
has been no objective evidence of ankylosis of the ankle, 
malunion of the os calcis or astragalus, or astragalectomy to 
warrant a higher rating under criteria found at other 
Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272-5274.

As noted, the Veteran complained of only occasional ankle 
pain in 2004.  Recently, upon VA examination in 2007, the 
Veteran denied pain in the ankle joint; however, functional 
loss due to flare-ups, pain, fatigability, incoordination, 
pain on movement, and weakness, were still considered.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  
There was no evidence of pain, fatigue, lack of endurance, 
weakness, or incoordination of the left ankle at any time, 
even after repetitive use.  

In sum, a compensable rating for the left ankle disability, 
to include "staged" ratings, is not warranted as the 
evidence does not show symptomatology consistent with 
moderate limitation of motion.  38 C.F.R. § 4.71a; See Hart, 
supra.  Should the Veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364;  Gilbert, 1 Vet. App. at 55-57.  
        
       C.  Left Knee

The Veteran contends that a rating in excess of 20 percent is 
warranted for his left knee disability due to such symptoms 
to include pain and decreased range of motion.  
   
The Veteran's left knee has been assigned a 20 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257.  Under 
Diagnostic Code 5010, arthritis due to trauma shall be rated 
as degenerative arthritis, which is established by x-ray 
findings.  Degenerative arthritis is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, and 
a 20 percent rating is for application when the recurrent 
subluxation or lateral instability is moderate.  38 C.F.R. 
§ 4.71a.  A 30 percent rating is assigned for severe 
recurrent subluxation or lateral instability.  Id.

At the outset, the Board has found that the Veteran's left 
knee disability has been improperly rated with the single 20 
percent rating under the hyphenated Diagnostic Codes 
pertaining to arthritis and instability.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) have provided guidance on 
when separate ratings may be assigned for knee disability due 
to limitation of motion [under Diagnostic Codes 5260 (for 
limitation of flexion) and 5261 (for limitation of 
extension), or 5003 (for arthritis)] in addition to a rating 
assigned for instability under Code 5257 (for 
subluxation/instability).  Essentially, these opinions state 
that in addition to a rating for instability, separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Code 5003) when there is x-
ray evidence of arthritis together with a finding of painful 
motion.

In the instant case, there is x-ray evidence of DJD of the 
left knee and objective evidence of painful motion 
(complaints of pain coupled with flexion limited to 90 
degrees).  Based on this evidence, the Board finds that the 
Veteran's left knee disability should be assigned a 10 
percent rating for confirmed arthritis with painful motion 
(albeit motion that is not so limited as to warrant a 
compensable rating under Codes 5260 or 5261, discussed 
below).  In addition to the 10 percent rating applicable for 
painful motion with arthritis, a separate 10 percent rating 
is warranted for instability that, on whole, is no more than 
slight.  The Board finds that despite a solitary indication 
of moderate instability of the left knee join in October 
2003, based on the cumulative evidence of record, the 
instability is no more than slight - warranting no more than 
a 10 percent rating.  The Board notes that this is not a 
reduction of the Veteran's benefits and thus, a notice does 
not have to be prepared setting forth all material facts and 
reasons pursuant to 38 C.F.R. § 3.105(e).  

The Board has also considered whether a higher rating is 
warranted based on limitation of full range of motion; 
however, the objective evidence of record does not show 
compensable limitation of flexion or extension.  A 
compensable rating is not warranted for loss of motion on 
flexion until flexion is limited to 45 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  A compensable rating 
is not warranted for loss of motion on extension until 
extension is limited to 10 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

In the instant case, the medical evidence shows flexion 
limited, at worst, to 90 degrees in August 2007.  Extension 
has been repeatedly full at zero degrees.  Thus, these 
criteria do not provide for a compensable rating for the left 
knee condition based on actual limitation of motion or 
demonstrated functional loss due to pain.  

While separate ratings are in fact warranted, the Board finds 
that a rating in excess of 20 percent for the total 
disability picture (10 percent under Diagnostic Code 5010 and 
10 percent under Diagnostic Code 5257), or any other 
applicable code (or combination of codes), for the Veteran's 
left knee disability is not warranted.  38 C.F.R. §§ 4.7, 
4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 
24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 
(September 17, 2004).  

Review of the pertinent medical evidence reveals that the 
manifestations of the Veteran's knee disorder warrant no more 
than the current 20 percent rating.  Upon VA examination in 
February 2004, the Veteran complained of pain, giving out, 
and fatigability of the knee.  

Physical examination of the left knee was negative for 
effusion.  There was no pain over the patella, which moved 
freely.  There was a negative anterior drawer test.  There 
was no tenderness over the joint lines or the collateral 
ligaments.  Range of motion was from zero to 130 degrees.  
The joints were intact and stable.  They were also non tender 
when stressed.  The examiner concluded the Veteran had 
chronic pain, stiffness, and feelings of the knee giving out.  

VA outpatient treatment records dated between 2003 and 2006 
contain complaints of left knee pain.  While moderate laxity 
of the knee was noted in October 2003, the knee was negative 
for laxity shortly thereafter in December 2003.  There was no 
evidence of edema or atrophy.  Drawer signs were negative.  

Private medical records were positive for complaints of knee 
pain.  No specific objective findings were reported with 
regard to range of motion.

Upon VA examination in August 2007, the Veteran reported 
giving out of the left knee, as well as pain.  He denied any 
current treatment for his left knee.  The Veteran complained 
of flare-ups during cold weather, but denied any further 
limitation during flare-ups.  

Physical examination showed flexion to 90 degrees and 
extension to zero degrees.  The joint was stable.  Anterior 
drawer test was negative.  There was no pain of the knee with 
range of motion.  There was no limitation after repetitive 
use.  

Upon consideration of the evidence, the Board finds that the 
objective evidence does not support a total evaluation in 
excess of 20 percent for the left knee.  As discussed above, 
the Board has found that a separate 10 percent rating is 
warranted for arthritis with painful motion, and that there 
is no compensable limitation of extension or flexion under 
Diagnostic Codes 5260 and 5261.  

Also as noted above, the Board has determined that a 10 
percent rating is warranted for subluxation or lateral 
instability of the left knee under Diagnostic Code 5257.  
While the Board acknowledges the Veteran's complaints that 
his knees "gives out" occasionally, there is only one 
reference to any objective finding of instability.  The 
medical evidence showed one isolated notation of moderate 
laxity in October 2003.  All other reports of findings do not 
list instability.  Thus, even with consideration of the 
Veteran's complaints, as there is a lack of objective 
evidence of instability of the knee joint, the Board cannot 
find more than slight recurrent subluxation or lateral 
instability of the left knee.  Since October 2003, the 
Veteran's disability is not shown to be manifested by any 
documented recurrent subluxation or lateral instability to 
warrant a higher evaluation under Diagnostic Code 5257.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's left knee disability.  After 
review, however, the Board observes that no other code 
provisions can be applied for a higher rating based on the 
evidence of record.  Here, the objective evidence of record 
does not contain findings of any of the following: ankylosis 
of the knee (rated under Diagnostic Code 5256); dislocated, 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joints (rated under Diagnostic 
Code 5258); or malunion of the tibia and fibula with moderate 
knee disability (rated under Diagnostic Code 5263).  
38 C.F.R. § 4.71a.  As such, ratings under Codes 5256, 5258, 
and 5263, are not for application.

In light of the Veteran's credible complaints of pain 
experienced in his knee, the Board has found that a separate 
rating for arthritis is warranted.  The Board does not find 
that there is any functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

In sum, a rating for the left knee disability in excess of 20 
percent (10 percent for arthritis and 10 percent for 
instability), to include "staged" ratings, is not 
warranted.  38 C.F.R. § 4.71a; See Hart, supra.  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364;  Gilbert, 1 Vet. App. at 55-57.  

       D.  Low Back Strain

As noted in the Introduction, in an August 2007 rating 
decision, the RO increased the rating for the service 
connected low back strain to 40 percent disabling from 
November 12, 2003.  The Board would note the instant 
increased rating claim was received on October 24, 2003, and 
not on November 12, 2003.  (Emphasis added.)  As the maximum 
benefit was not awarded and the increase was not made 
effective from the date of claim, the Veteran's claim remains 
in appellate status and the appeal period has been divided 
into two time-frames - as reflected in the manner in which 
the issues are listed on the cover of this decision.  AB, 
supra.

As a preliminary matter, the Board would note that effective 
September 26, 2003, revisions were made to the VA rating 
schedule, which established a General Rating Formula for 
Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 
51454-51458. (August 27, 2003).  As these changes occurred 
prior to the Veteran's filing his claim, only the regulations 
effective September 26, 2003, apply to this appeal.

Rating Criteria for Disabilities of the Spine

Under the VA General Rating Formula, Diseases and Injuries of 
the Spine are rated as follows:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes: With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008).  




Rating Criteria for Intervertebral Disc Syndrome

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; and with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Disease and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  
        
1.  Entitlement to a rating greater than 20 percent 
for low back strain during the period from October 
24, 2003, through November 11, 2003. 

At the outset, the Board finds that a 40 percent rating is 
warranted for the initial period from October 24, 2003, to 
November 12, 2003.  While there is no particular objective 
evidence from this period, October 24, 2003, marks the date 
of receipt of the claim for increase, and, affording the 
Veteran the benefit of any doubt, there is no reason to 
believe that the criteria for the 40 percent rating, which 
has been awarded from November 12, 2003, are not met from the 
date of receipt of the claim 18 days earlier.

As such, an increased rating to 40 percent, and no higher, is 
warranted for low back strain for the period from October 24, 
2003, through November 11, 2003.  

2.  Entitlement to a rating in excess of 40 percent 
for low back strain for the period from November 
12, 2003. 
 
This matter can be addressed rather quickly.  As layed out 
above, the criteria for a rating in excess of 40 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine requires a showing of ankylosis.  As is explained 
in greater detail below, at no time from November 12, 2003, 
(or from October 24, 2003) to the present, has the Veteran's 
low back strain been productive of ankylosis so as to warrant 
a rating in excess of 40 percent under the General Rating 
Formula For Diseases and Injuries of the Spine.  As such, 
there is no basis for affording an increased rating above 40 
percent under the General Rating Formula.  This is discussed 
in greater detail below.

Aside from the General Rating Formula For Diseases and 
Injuries of the Spine, there are other provisions (layed out 
above in the section pertaining to rating intervertebral disc 
syndrome) for rating disability of the spine that are 
applicable when certain manifestations are present.  These 
manifestations include incapacitating episodes and 
neurological problems.    

Considering first the extent to which any incapacitating 
episodes may warrant a separate compensable rating, the Board 
notes that while a May 2007 chiropractic note indicated the 
Veteran was ordered bed rest for one to one and a half hours 
per day for a period of eight weeks in the past 12 months, 
the order of bed rest for no more than an hour and a half a 
day does not amount to a period of incapacitating episode.  
Additionally, this note was in contrast to the findings of 
the August 2007 VA examination wherein the Veteran denied any 
incapacitating episodes related to intervertebral disc 
syndrome in the past 12 months, and it is also inconsistent 
with the other objective evidence of record, which does not 
show incapacitating episodes that could warrant a compensable 
rating under Code 5243.

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the lumbar spine under the 
diagnostic codes pertinent to rating neurological disorders.  
There is, however, no objective evidence showing neurological 
disabilities associated with the low back strain that could 
amount to a separate compensable rating.  Decreased sensation 
over the S1 dermatome of the left foot has not been 
attributed to the service connected low back strain.  Even if 
it were, there has been no evidence of paralysis of the 
sciatic, external popliteal, musculocutaneous, anterior 
tibial, internal popliteal, or posterior tibial nerves so as 
to warrant a separate compensable rating under provisions for 
rating neurological disability.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520-8525.  As to consideration of 
neurological complaints, the Board cannot ignore the fact 
that the Veteran failed to appear for the magnetic resonance 
imaging (MRI) studies ordered in connection with his VA 
examination in 2007.  Despite arguments from the Veteran that 
he was not notified of the MRI, the August 2007 report of VA 
examination clearly indicates that such a study was ordered.  
While findings from such an examination arranged by VA could 
have been relevant to the claim for increase, the Veteran's 
failure to appear for that examination leaves us without any 
such findings.  (The Board notes that pursuant to 38 C.F.R. § 
3.655(b), VA may deny a claim for increase in the event the 
Veteran fails to cooperate by attending the requested VA 
examination.)

Thus, absent incapacitating episodes or neurological findings 
that may warrant a separate compensable rating, the Board can 
only consider the Veteran's service connected back disability 
under the orthopedic diagnostic codes (under the General 
Rating Formula For Diseases and Injuries of the Spine).  The 
pertinent evidence pertaining to this analysis is discussed 
below.  

Upon VA examination in February 2004, the Veteran denied any 
flare-ups of the back pain unless he lifts something too 
heavy or turns the wrong way.  He denied any bladder or bowel 
dysfunction.  He denied use of a back brace.  He denied a 
history of falls due to back pain, as well as radiating pain.  
Physical examination of the back showed some tenderness over 
the L4-5 S1 area on palpation.  There was no tenderness over 
the sacroiliac joint.  There was a negative straight leg 
lift.  Range of motion was forward flexion to 70 degrees with 
pain starting at 40 degrees and extension to 30 degrees with 
pain starting at 20 degrees.  Left and right lateral flexion 
was to 30 degrees.  Bilateral rotation was to 45 degrees.  X-
rays showed DJD with straightened lumbar curve, suggestive of 
muscle spasm.

VA outpatient treatment records dated between 2003 and 2006 
show complaints of low back pain.  Neurological examinations 
were repeatedly normal.  The Veteran denied bowel or bladder 
impairment.  

Private medical records do show treatment for low back pain, 
but they do not show findings more significant than those 
reported in VA records.  Complaints of radiating pain were 
sporadic.  The Board notes that while a May 2007 chiropractic 
note indicated there was some fixation at L2 and L5, there 
was no finding of ankylosis over the whole spine.  The 
Veteran's range of motion was reported as follows: flexion to 
30 degrees, extension to 15 degrees, lateral flexion to 15 
degrees, and rotation to 10 degrees. 

Shortly thereafter upon VA examination in August 2007, the 
Veteran denied any radiating back pain.  He also denied bowel 
or bladder impairment, as well as any incapacitating episodes 
in the past 12 months.  Physical examination showed 
tenderness over the L5 vertebra.  There was no objective 
evidence of weakness or spasm.  Forward flexion was to 30 
degrees with pain at 30 degrees.  The Veteran indicated that 
he was no able to go beyond 30 degrees, but the examiner 
noted the Veteran was able to sit in a chair and forward flex 
in a sitting position to about 50 degrees.  Extension was to 
10 degrees.  Bilateral rotation was to 30 degrees. Bilateral 
flexion was to 25 degrees.  There were no limitations after 
repetitive use.

The Board can only conclude that the objective findings above 
provide no basis for a rating in excess of 40 percent for the 
Veteran's low back disorder at any point since October 24, 
2003, under any applicable provisions for rating disorders of 
the spine.  See 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5010, 5235-5243 (2008).  

In light of the Veteran's credible complaints of pain 
experienced in his lumbar spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, have been considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  Here, 
however, there was no evidence of fatigue, lack of endurance, 
weakness, or incoordination of the lumbar spine at any time.  
While there was pain noted during range of motion studies, 
there was no additional loss of range of motion.  

In sum, a rating for the low back strain disability in excess 
of 40 percent, to include "staged" ratings, is not 
warranted as the evidence does not show symptomatology 
consistent with unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a; See Hart, supra.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364;  Gilbert, 1 Vet. App. at 55-57.  

Extraschedular Evaluation

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  The Veteran has been unemployed since 1998 
and is in receipt of Social Security disability benefits for 
non-service connected hypertension and rheumatoid arthritis.  
There is no evidence revealing frequent periods of 
hospitalization due to any service-connected condition.  
There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the Veteran for the 
nature and extent of severity of his disabilities.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to a compensable rating for a left medial 
malleolus fracture is denied.

Entitlement to a rating in excess of 20 percent for a left 
knee disorder (based on a function of a 10 percent rating for 
confirmed arthritis with painful motion, and a 10 percent 
rating for slight instability) is denied.

Entitlement to a 40 percent rating for low back strain from 
October 24, 2003, to November 11, 2003, is granted subject to 
the controlling regulations governing monetary awards.  

Entitlement to a rating in excess of 40 percent for low back 
strain from November 12, 2003, is denied.  


REMAND

The Veteran has also filed a claim of entitlement to TDIU.  
Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent. See 
38 C.F.R. § 4.16(a) (2007).

In this case, the Veteran is service-connected for and 
currently assigned ratings as follows: low back strain, 40 
percent; residuals of a twisting injury to the left knee; 20 
percent; a fracture of the left medial malleolus, zero 
percent; and bilateral sensorineural hearing loss, zero 
percent.  A combined 50 percent rating is currently in 
effect.  As such, the Veteran does not meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2008).  
However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

On his application for TDIU, the Veteran reported that he 
last worked in 1998 as a mail handler for the United States 
Postal Service and that he became disabled because of his low 
back and left knee.  Records from the SSA show the Veteran's 
primary diagnosis was for hypertension.  A secondary 
diagnosis of rheumatoid arthritis was also confirmed.

A copy of the December 1994 SSA decision shows the Veteran 
had not engaged in substantially gainful activity since July 
1998.  The Veteran was said to have hypertension and 
arthritis, including a spinal disorder that limited his 
ability to work.  However, under the SSA guidelines the 
Veteran did not have impairment or combination of impairments 
that met the standard of "severity" determined in their 
regulations at 20 C.F.R. § 404.1520(d).  

Reference was made to medical records showing the Veteran had 
left knee pain with mild limitation on range of motion, low 
back pain with features consistent of musculoskeletal 
ligamentous etiology, high blood pressure, diabetes, and 
possible neuropathy of the left lower extremity.  The 
Administrative Law Judge found the Veteran retained an 
ability to perform a narrow range of sedentary work, but did 
not have the capacity to perform his past relevant work.  The 
Veteran was then judged disabled.

Medical records recently submitted by the Veteran dated in 
1998 show the Veteran was considered permanently partially 
disabled because of low back and left knee pain.  His duties 
as a mail handler were limited between 1995 and 1998.  The 
Board notes these records were referred to by SSA.  

VA examiners in 2004 and 2007 were not asked to offer 
opinions as to unemployability since the Veteran had been 
unemployed since 1998.  However, it is evident from the 
record that the Veteran has functional impairment with regard 
to lifting, bending, and stooping.  Further, while it appears 
he previously may have had an ability to perform a narrow 
range of sedentary work, records from Westside Health 
Services dated in June 2007, show the Veteran was only able 
to walk, sit or stand for 10-15 minutes and driving was 
limited to 30 minutes.

In light of the additional medical evidence associated with 
the claims file, which appears to have been used in awarding 
SSA disability benefits, there is sufficient evidence in this 
case to establish that the Veteran's service-connected back 
and/or left knee disability may interfere with future 
employment.  The RO expressly considered whether an 
extraschedular rating was appropriate and declined to refer 
the Veteran's case in the September 2006 rating decision 
because the claims for higher evaluations for the Veteran's 
service connected disabilities remained in appellate status.  

In the instant decision, the Board denied the claims of 
entitlement to higher ratings for the left knee, ankle, and 
bilateral hearing loss.  While the Board awarded a 40 percent 
rating for low back strain prior to November 12, 2003, this 
does not change the Veteran's combined rating.  38 C.F.R. 
§ 4.25.  Moreover, the Board denied a rating in excess of 40 
percent from November 12, 2003.  

The Board does not have the authority to grant an 
extraschedular evaluation in the first instance; however, it 
is not precluded from reviewing a RO determination that 
referral is not warranted and confirming that decision.  In 
this case, based on the factual circumstances presented, the 
Board concludes referral is needed.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (Board may consider whether referral 
to "appropriate first-line officials" for extraschedular 
rating is required).

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's 
claim of entitlement to TDIU to the Under 
Secretary for Benefits or the Director of 
VA's Compensation and Pension Service for 
extraschedular consideration under             
38 C.F.R. § 4.16(b) (2008).

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the Veteran and his 
representative an appropriate SSOC and 
allow them an appropriate period of time 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


















 Department of Veterans Affairs


